UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

 

FRANTZ PETION,
Plainti]j€ Civil No. 3:16cv1993 (]BA)
v.

SENIOR PHlLANTHROPY OF WESTPORT, LLC,
Defendant. February 21, 2019

 

RULING DENYING PLAINTIFF’S MOTION TO AMEND THE ]UDGMENT

Following the Court’s granting of Defendant’s Motion to Dismiss, (Ruling Granting Senior
Philanthropy’s Mot. to Dismiss [Doc. # 104] (_“the Ruling”)), Plaintiff moved for alteration of
judgment under Fed. R. Civ. P. 59(e), effectively asking the Court to reconsider its Ruling, (Pl.’s
Mot. to Amend [Doc. # 112]). For the reasons that follow, Plaintiff’ s Motion to Alter or Amend
the ]udgment is denied.

I. Background

The Court presumes the parties’ familiarity With the underlying facts and procedural
history of Plaintiff s claims, set out in greater detail in the Ruling. Senior Philanthropy moved to
dismiss Counts Four, Five, and SiX, i.e. all counts named against Senior Philanthropy, (see Am.
Compl. [Doc. # 34]), of the Amended Complaint. Plaintiff opposed that motion, (Pl.’s Mem. Opp.
Def.’s Mot. to Dismiss [Doc. # 62]), Which this Court granted in the Ruling on December 8, 2017.
Plaintiff then filed the instant Motion to Amend on ]anuary 5, 2018.

Counts One, TWO, and Three of the Amended Complaint, against Defendant 1 Burr Road
Operating Company II, LLC (“BROC”), Were later dismissed by stipulation. (Stip. of Dismissal

With Prej. [Doc. # 116].)

II. Discussion
Fed. R. Civ. P. 59(e) permits motions to alter or amend a judgment, which must be filed

)) “

“no later than 28 days after the entry of judgment Rule 59(e) covers a broad range of motions,
including motions for reconsideration . . . .” Assoc. for Retarded Citizens of Conn. v. Thorne, 68
F.3d 547, 553 (2d Cir. 1995). “The standard for granting such a motion [for reconsideration] is
strict, and reconsideration will generally be denied unless the moving party can point to controlling
decisions or data that the court overlooked_matters, in other words, that might reasonably be
expected to alter the conclusion reached by the court.” Shrader v. CSX Tmnsp., Inc., 70 F.3d 255,
257 (2d Cir. 1995). The major grounds justifying reconsideration are an intervening change of
controlling law, the availability of new evidence, or the need to correct a clear error or prevent
manifest injustice. Virgin AtlanticAirways, Ltd v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.
1992).

However, “a motion to reconsider should not be granted where the moving party seeks
solely to relitigate an issue already decided.” Thorne, 68 F.3d at 553. “It is well-settled that Rule 59
is not a vehicle for relitigating old issues, presenting the case under new theories, securing a
rehearing on the merits, or otherwise taking a ‘second bite at the apple’.” Sequa Corp. v. GB] Corp.,
156 F.?)d 136, 144 (2d Cir. 1998). “Rather, ‘the standard for granting [a Rule 59 motion for
reconsideration] is strict, and reconsideration will generally be denied unless the moving party can

377

point to controlling decisions or data that the court overlooked. Analytz'cal Surveys, Inc. v. Tonga
Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting Shrader, 70 F.3d at 257). Novel legal
arguments are therefore not a proper basis for reconsideration under Rule 59(e).

Among other arguments, Defendant argues that Plaintiff’ s Motion “should be denied for

the [] reason that it raises arguments that were not previously presented in connection with the

2

Motion to Dismiss.” (Def.’s Opp. at 5.) Specifically, Defendant claims that Plaintiff s arguments
that its complaint was “viable in light of § 52-592(a)” and that Defendant Senior Philanthropy
“could be liable for the conduct of co-defendant 1 Burr Road Operating Company, Il, LLC” are
new theories which were not raised by Plaintiff in response to Defendant’s Motion to Dismiss and
are therefore improper grounds for a motion to reconsider. (Id.)

Upon review of Plaintiffs opposition to Defendant’s Motion to Dismiss, it is clear that
Plaintiff then raised neither of the arguments he raises now. Plaintiff's Memorandum does not
include any arguments under § 52-592, nor does it argue Senior Philanthropy’s liability as a result
of its status as a successor company to BROC. (See generally Pl.’s Mem. Opp. Def.’s Mot. to
Dismiss.)

Plaintiff appears not to dispute that his motion under Rule 59(e) raises new arguments,
arguing instead that Rule 59(e) motions may also be granted “to prevent manifest injustice” and
urging the Court to consider those new arguments at this stage nonetheless (Pl.’s Reply [Doc. #
121] at 3.) Plaintiff argues for adoption of the approach of the District Court for the District of
Columbia, which held that judgments may be altered under Rule 59(e) to prevent manifest
injustice where there is “at least (1) a clear and certain prejudice to the moving party that (2) is
fundamentally unfair in light of governing law.” Mohammadi v. Islamic Republic of Iran, 947 F.
Supp. 2d 48, 78 (D.D.C. 2013). However, that same court acknowledged that “under Rule 59(e),
‘manifest injustice does not exist where . . . a party could have easily avoided the outcome, but
instead elected not to act until after a final order had been entered.”’ Id. (quoting Ciralsky v. CIA,
355 F.?)d 661, 671 (D.C. Cir. 2004)).

Moreover, in support of his argument that the Court’s Ruling produces manifest injustice,

Plaintiff merely reiterates the merits of his claims under § 52-592 and the harms allegedly suffered

3

as a result of Defendant’s conduct. (Pl.’s Reply at 4 (“The Plaintiff remains unemployed, unable to
find new employment, and has been prejudiced and deprived of the opportunity to pursue his
claims against the Defendant Senior Philanthropy, due to a technicality, which he had pursued for
years - this is the definition of manifest injustice. Plaintiff has meritorious claims against the
Defendant . . .”).)

Because the “standard for granting” motions for reconsideration under Rule 59(e) “is
strict,” Shrader, 70 F.3d at 257; because “Rulc 59 is not a vehicle for . . . presenting the case under
new theories . . . or otherwise taking a ‘second bite at the apple’,” Sequa, 156 F.3d at 144; and in the
absence of any “controlling decisions or data” which were presented and which “the court
overlooked,” Shrader, 70 F.3d at 257, the Court declines to revisit its Ruling Granting Defendant’s
Motion to Dismiss.

III. Conclusion
For the foregoing reasons, Plaintiffs Motion to Alter or Amend the ]udgment [Doc. # 112]

is DENIED.

Mso oRnFrRED./,/\ f ,/

/ .
,S.'!_. civ : f \_,\_r" |"-'F' """\-\-..___
I net l ond Arterton, U.S.D.].

 

Dated at New Haven, Connecticut this 21st day of February 2019.

